Corrected Order filed December 16, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00283-CR
                                ____________

                      RANDY R. JOHNSON, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 17,142


                            CORRECTED ORDER

      Appellant is represented by retained counsel, Mile DeGuerin. Appellant’s
brief was originally due September 22, 2021. We have granted a total of 90 days to
file appellant’s brief until December 13, 2021. When we granted the last extension,
we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed by the due date.
      We order Mike DeGuerin to file a brief with the clerk of this court on or
before January 14, 2022. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of other appropriate relief.



                                   PER CURIAM




Panel consists of Justices Jewell, Bourliot, and Poissant.